 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 336 
Local Union 15, International Brotherhood of Elec-
trical Workers, AFLŒCIO 
and
 Commonwealth 
Edison Company.  
Case 13ŒCBŒ17070 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On April 23, 2003, Administrative Law Judge Martin 
J. Linsky issued the attached decision.  The General 
Counsel and the Charging Party Employer each filed 

exceptions and a supporting 
brief, and the Respondent 
Union filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions
1 and to adopt the recommended Order. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER 
SCHAUMBER, concurring. 
I join my colleagues in adopting the judge™s findings 
that the Respondent Union did not violate the Act in any 

respect.  For the reasons stated
 below, I find that the par-
ties did not engage in sufficient bargaining to support the 
General Counsel™s burden to establish by a preponder-
ance of the evidence that the Respondent bargained in 
bad faith during negotiations regarding a voluntary 
timeoff (VTO) program.  Additionally, I conclude that 
the Union also did not violate Section 8(b)(1)(A) of the 
Act by threatening and fining employee members who 
participated in the VTO program that the Employer later 
implemented because the Union was privileged, under 

Scofield v. NLRB
, 394 U.S. 423 (1969), to discipline em-
ployees who availed themselves of this voluntary benefit. 
Facts The Employer operates two call centers in the Chi-
cago, Illinois area at which it employs 320 full-time and 
130 part-time customer service representatives repre-

sented by the Union.  The 
parties™ successive collective-
bargaining agreements, as relevant here, permitted em-

ployees to submit requests for timeoff without pay, 

known as ﬁ4xﬂ time, to their supervisors.  There were 
problems over the years with the Employer™s low-level 
supervisors™ handling of requests for ﬁ4xﬂ time.  Em-
                                                          
                                                           
1 No exceptions were filed to the judge™s finding that this case is not 
appropriate for deferral to the partie
s™ grievance-arbitration procedure. 
ployees complained that their supervisors have failed to 

act evenhandedly in consider
ing these requests.  The 
Employer also was dissatisfied that its supervisors were 

granting or denying ﬁ4xﬂ time without regard to overall 

operating needs. 
To address these concerns, 
the parties, on April 7, 
1997, executed a written letter of agreement that pro-

vided, in pertinent part, as follows:  
In addition, the issue regarding excused unpaid 
(4x) time for personal reasons has been addressed.  
Both parties agree that em
ployees may, on a volun-
teer basis, be released du
ring certain periods of the 
week, as determined by Management, without pay.  
Management will make every effort to schedule ex-

cused unpaid time equally among call centers.  The 
determination as to how many employees should be 
released will be decided by the Call Center Man-

agement. 
Company and Union representatives will jointly 
work toward developing guidelines which addresses 

both parties interests.  [sic] These guidelines shall be 
in place prior to enactin
g the above provision. 
 Implementation of the VTO program pursuant to this 

agreement was effectively dorma
nt for over 4 years and the 
parties never developed the requisite guidelines. 
The Employer™s new director of customer service, 
Phyllis Batson, concluded in mid-2001 that the Em-
ployer™s two Chicago call centers were overstaffed and 

that the Employer needed a 
more centrally administered 
VTO program than ﬁ4xﬂ time offered.  Although she was 

not yet aware of the parties™ 1997 agreement regarding 
the creation of a VTO program, Batson included the 
topic on the written agenda for union discussions on Sep-

tember 19, 2001.
1  The parties discussed this issue for no 
more than 15 minutes during that meeting.  The Union™s 

vice president, Richard Joyce, 
told the Employer that the 
Union was not interested in a VTO program for full-time 
employees.  The Union asked the Employer several ques-
tions about how the proposed VTO would affect employ-

ees who are called back to work in emergency situations 
and what would happen if the Employer denies an em-
ployee paid vacation time on a particular day, and later 

grants the employee VTO without pay for that same day. 
Before the parties again discussed this issue, Batson 
became aware of the 
April 1997 agreemen
t.  She raised 
the subject of a VTO program 
at the end of a meeting on 
November 14, and presented the Union with guidelines 

for it.  Joyce reiterated that the Union was not interested 

in a VTO program for full-time employees because he 
 1 All dates are in the latter part of 2001 or early 2002, unless other-
wise noted. 
341 NLRB No. 43 
 ELECTRICAL WORKERS LOCAL 
15 337
thought that they should get paid for working a full 40-
hour week.  After the Employ
er showed Joyce the April 
1997 agreement, Joyce said that he might be willing to 

review a pilot program covering only part-time employ-

ees.  The discussion of th
e VTO program lasted only 
about 5 minutes during the November 14 meeting. 
Thereafter, on November 19, the Employer™s labor re-
lations liaison, Deborah Schwarz, went to the Union hall 
on an unrelated matter.  She ran into Joyce and asked 
him about VTO.  Joyce again replied that the Union was 

not interested in having a VTO program.  However, he 
also asked Schwarz whether the creation of a VTO pro-
gram would adversely affect the employees™ pension 
plan. 
On December 18, Schwarz called Joyce about this sub-
ject.  After Joyce said that he was only willing to con-

sider a VTO for part-time employees, Schwarz informed 
him that the Employer was es
tablishing such a program 
for all the unit employees on December 21.  The Em-
ployer then implemented the program on December 21.  
The Union filed a grievance over the matter that same 

day, but did not file an unfair labor practice charge.
2On December 20, the Union sent a letter to the unit 
employees requesting that they not participate in the Em-

ployer™s VTO program.  After sending additional letters 
in early 2002 warning employee-members that it would 
fine them for participating in this program, the Union 

subsequently fined those who utilized the VTO either 
$218 if they appeared at the Union™s trial and $281 if 
they did not.  The Union stat
ed at the hearing that it 
planned on filing suit in small claims court to collect 
fines from 71 members who participated in the VTO 
program.  Additionally, union steward Cogswell testified 
that she may have told empl
oyees that the Union ﬁwould 
pull their cardsﬂ if they refused to pay the fines.
3  The 
Union has not expelled from membership any employee 

who participated in the program. 
Refusal to Bargain Allegations 
                                                           
The complaint alleges that the Union violated Section 
8(b)(3) and (d) by engaging in bad-faith bargaining.  Sec-
tion 8(d) of the Act requires 
parties ﬁto meet at reason-
able times and confer in good faithﬂ regarding terms and 
conditions of employment, but does ﬁnot compel either 
                                                           
2 Although the Union argued at the hearing that this case should be 
deferred to the parties™ grievance-ar
bitration procedure, the Union has 
not excepted to the judge™s finding that
 deferral is inappropriate here, as 
the majority notes. 
3 Based on this testimony, the GC amended the complaint at the 
hearing to allege that, in addition to
 the Union™s conduct in threatening 
to fine and fining employee members, Cogswell™s remarks threatening 
revocation of membership further viol
ated Sec. 8(b)(1)(A) of the Act. 
party to agree to a proposal or require the making of a 
concession.ﬂ
4Here, the parties formally met only twice, on Septem-
ber 19 and November 14, to discuss the Employer™s pro-

posed VTO program.  The two negotiating sessions on 
this subject lasted approximately 20 minutes in toto.  
During the first discussion on September 19, the Union 

asked two questions concerning the impact of the VTO 
program on the unit employees.  The Union raised the 
same issues at the second meeting.  A few days later, 

during a very brief discussion, Joyce asked Schwarz an-
other question about how the 
VTO would affect the em-
ployees™ pension plan.  Schwar
z informed Joyce that the 
VTO would not have a negative impact on the pension 
plan during the same conversation in which she an-

nounced that the Employer planned to implement its 
VTO program.  The Employer then implemented the 
VTO before it addressed the remaining questions that the 

Union had raised. 
I would not find that the Respondent Union bargained 
in bad faith on these facts.  Because the parties engaged 

in only very brief negotiations on this subject over a pe-
riod of a few months, this case presents a situation where 
there was insufficient bargaining over the Employer™s 

VTO proposal to warrant finding that the Union bar-
gained in bad faith.  Although stating unequivocally its 
disinterest in the program, the Union, as noted, asked 

questions concerning the impact of the VTO program on 
other employment terms that the Employer did not ad-
dress during negotiations.  This lack of substantial dis-
cussion over the VTO program precludes any possibility 
that the Union™s stated 
unwillingness to agree to any 
such program for full-time employees could be viewed as 
a refusal to bargain at this point.
5Thus, the Union™s intransigent rhetoric, not at all un-
usual during preliminary negotiations, must be viewed in 

context.  The Union willingly discussed the Employer™s 
VTO proposal, asked pertinent questions, and stated its 

adverse position during the limited negotiations on the 
subject.  The Act, as stated, does not require concessions 
by either side during the course of bargaining.
6  In these 
circumstances, the General Counsel has failed to estab-
lish by a preponderance of th
e evidence that the Union™s 
conduct rose to the level of bad faith bargaining.  Ac-
cordingly, I would dismiss this complaint allegation.
7 4 See NLRB v. American National Insurance Co.
, 343 U.S. 395 
(1952). 
5 I do not mean to suggest that the Employer bargained in bad faith, 
particularly in the absence of an
y charge alleging such violation. 
6 Dura Fittings Co., 121 NLRB 377, 383 (1958). 
7 In considering the parties™ 1997 agreement relating to the creation 
of a VTO program, the judge found that ﬁnowhere in that agreement 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 338 
8(b)(1)(a) Allegations 
Internal union discipline, such as fining and expelling 
members, that affects only an employee™s relationship 
with the union is governed by the test set forth in 

Scofield
, supra.  In that case,
 the Supreme Court said: 
Section 8(b)(1) leaves a union free to enforce a prop-

erly adopted rule which reflects a legitimate union in-

terest, impairs no policy Congress has imbedded in the 
labor laws, and is reasonably enforced against union 
members who are free to leave the union and escape 

the rule.  (394 U.S. at 430). 
The Supreme Court later held in 
Pattern Makers v. NLRB
, 473 U.S. 95 (1985), that members are free to escape union 
discipline by resigning their union membership.  Further, 
where the collective-bargaining agreement contains a union- 

security clause, employees can seek financial core member-
ship to avoid any possibility of union discipline.  Id. at 106 
fn. 16. The Union in this case threat
ened to fine and possibly 
expel employee members who participated in the VTO 

program that the Employer had established without the 

Union™s approval.  Thereafter
, pursuant to the action of 
its Trial Board, the Union fined 71 members who ignored 

the Union™s repeated warnings and accepted VTO under 

the Employer™s program.  Although the Union™s threats 
to employee members and its later disciplining of them 
clearly pertained to internal union matters, the General 

Counsel argues that the Uni
on violated the proscription 
in 
Scofield 
against impairing ﬁa policy Congress has 
imbedded in the labor lawsﬂ when it ﬁblatant[ly] at-
tempt[ed] to unilaterally rescind . . . the 1997 Agree-
ment.ﬂ  As the General Counsel points out, the Board 
held in 
Norwalk Typographical Union No. 529 (Hour 
Publishing Co.)
, 241 NLRB 310, 314Œ315 (1979), that the union violated Section 8(b)(1) by threatening to fine 
employee members for performing overtime work re-
quired by the collective-barg
aining agreement in a uni-
lateral attempt to change these provisions.
8                                                                                            
                                                                                             
does it specifically say that full-time and part-time employees 
must take 
part in any VTO program.ﬂ  (Emphasis in original.)  I find, contrary to 
the judge, that the agreement itself is ambiguous, at the least, as to 

whether full-time employees necessarily must be included in the VTO 
program.  Nonetheless, even assumi
ng that the judge erred in denying 
the General Counsel™s proffer of extrinsic evidence purportedly to 
clarify this ambiguity, I conclude that the judge™s evidentiary ruling 
was insufficient to affect the result here.  See 
Des Moines Register & 
Tribune Co.,
 339 NLRB 1035, 1037 (2003).  
8 The Board similarly held in a recent decision, 
Teamsters Local 896 
(Anheuser-Busch)
, 339 NLRB 769 (2003), that the union acted unlaw-
fully when it sought to have employees act in contravention of the 
bargaining agreement by threatening to discipline them for reporting 
safety violations by fellow employees.  See also 
Communications 
Workers Local 13000 (Verizon Communications)
, 340 NLRB No. 2, 
slip op. at 10Œ15 (2003) (union violated Sec. 8(b)(1)(A) by prosecuting 
Contrary to the General Counsel, I do not find that the 
Union™s treatment of its employee members impaired 
any statutory labor law policy.  In 
Hour Publishing Co.
, supra, the Board found that 
the union there violated the 
Act by attempting to prevent employees from complying 

with a contract provision where their refusal to work 
mandatory overtime could have resulted in their dis-

charge.  However, the Boar
d has drawn a clear distinc-tion between voluntary and mandatory overtime work in 

determining whether, under otherwise similar circum-
stances, an employee™s refusal to perform it was pro-
tected.9  In a case similar to this one, the Board™s finding 
that the union™s fining employees who violated its prohi-
bition on performing overtime work was contrary to 
Scofield
 was expressly based on the distinction between 
whether the work at issue 
was voluntary or mandatory 
overtime.
10  Further,
 in this regard, the Second Circuit, 
adopting a Board™s similar finding that the union™s disci-

pline of members for refusing to adhere to its ban on 
mandatory overtime work violated Section 8(b)(1)(A), 
stated that ﬁthe law allows a union to take disciplinary 

action against a member for refusing to engage in pro-
tected activity that will not jeopardize his job.ﬂ
11  There-
fore, because the Employer™s VTO program in this case 
was a 
voluntary
 benefit conferred on employees who 
were not subject to lawful management discipline for 

failing to utilize it, the present situation is distinguishable 

from the case relied on by the General Counsel and simi-
lar precedent in which the unions disciplined employees 
for performing mandatory overtime or other work re-

quirements.  Accordingly, the Union did not violate Sec-
tion 8(b)(1)(A) here. 
For these reasons, I find that the Union was not acting 
unlawfully in employing threats and fines as a means to 
dissuade employee members from participating in the 

Employer™s VTO program.  
Accordingly, I agree with the dismissal of the 8(b)(1)(A) allegation. 
 J. Edward Castillo, Esq., 
for the General Counsel. 
Charles A. Werner, Esq., 
of St. Louis, Missouri, for Respon-dent Union. 
James D. Weiss, Esq., 
of Chicago, Illinois, for the Charging 
Party. 
 and fining employee members fo
r performing mandatory overtime 
work). 
9 Imperial Foods
, 287 NLRB 1200, 1203Œ1204 (1988). 
10 Verizon Communications
, supra at fn. 8. 
11 Graphic Arts Local 13-B (Western Publishing Co
.), 252 NLRB 
936, 938 (1980), enfd. 682 F.2d 304 (2d Cir. 1982), cert. denied 459 
U.S. 1200 (1983).
   ELECTRICAL WORKERS LOCAL 
15 339
DECISION STATEMENT OF THE 
CASE MARTIN J. LINSKY, Administrative Law Judge.  On May 13, 
2002, Commonwealth Edison Company (Com Ed or Charging 
Party and Employer) filed 
a charge in Case 13ŒCBŒ17070 
against Local Union 15, Internat
ional Brotherhood of Electrical 
Workers, AFLŒCIO (Respondent or Union). 
On July 2, 2002, the National Labor Relations Board, by the 
Regional Director for Region 13, issued a complaint alleging 
that the Respondent violated Sect
ion 8(b)(3), (d), and (b)(1)(A) 
of the National Labor Relations Act (the Act), when it bar-

gained in bad faith with Com Ed over a voluntary time off 
(VTO) program which Com Ed later implemented and when it 
threatened to discipline and did discipline members of the Un-

ion for participating in the volun
tary time off program (VTO). 
Respondent filed an answer in which it denied that it violated 
the Act in any way.  A hearing was held before me on January 
22, 23, and 24, 2003, in Chicago, Illinois. 
Based on the entire record, including my observation of the 
demeanor of the witnesses, and 
after considering briefs submit-
ted by the General Counsel, Respondent, and the Charging 

Party, I make the following 
I.  FINDINGS OF FACT At all material times, Com Ed, a corporation, with offices 
and places of business in norther
n Illinois, has been engaged in 

the business of distributing and transmitting electrical power to 
residential and commercial customers in the State of Illinois. 
Respondent admits, and I find, 
that at all ma
terial times, 
Com Ed has been an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED
 Respondent admits, and I find, th
at at all material times, Re-
spondent, Local Union 15, IBEW, AFLŒCIO, has been a labor 
organization within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES
 A.  Overview 
For many decades Local 15 or predecessor unions have rep-
resented employees of Com Ed.  In 1994, Local 15 merged with 

16 other locals and currently represents approximately 8000 
employees. 
More specifically the Union has represented those employees 
of Com Ed who work in what is referred to in this litigation as 
call centers. 
There are two call centers: one 
in Oak Brook, Illinois, called 
the Oak Brook Call Center and one 
in Chicago, Illinois, called 
the Chicago North Call Center.  Between the two call centers 

there are approximately 320 full-
time customer service repre-
sentatives and 130 part-time customer service representatives.  

Two hundred and fifty two (252) employees represented by the 
Union work at the Oak Brook Call Center that operates on a 24-
hour, 7-day a week schedule.  One hundred and ninety eight 
(198) employees represented by the Union work at the Chicago 
North Call Center that operates on a Monday through Saturday 
7 a.m. to 10 p.m. sche
dule.  The Chicago North Call Center is 
closed on Sunday. 
For many years employees could get what was referred to as 
ﬁ4xﬂ time.  In Com Ed™s payroll system a ﬁ4ﬂ is time off with-

out pay and a ﬁ5ﬂ is time off with pay.  ﬁ4xﬂ time is time off 
without pay granted by a supervis
or to a call center employee 
who, for example, needed time off for a personal reason such as 

illness of a family member or attending a conference at his or 
her child™s school. 
The customer service represen
tatives (CSRs) handle, among other things, customer phone calls about loss of power, calls 
regarding restoring cut off powe
r service, billing, and other 
service questions.  The spring and summer bring many calls 

regarding loss of power because of increased electrical storms 
and calls regarding restoring power service go up in the spring 
because by law power can™t be cut off if the temperature falls 
below 32 degrees Fahrenheit and it gets cold in northern Illi-
nois. Accordingly the need for CSRs fluctuates and is greatest 
when electrical storms are in the area and customers are calling 
to report a loss of service. 
On April 7, 1997, the parties,
 Com Ed and the Union, had 
executed a written letter of agreement, which was several pages 
in length and provided, in pertin
ent part, i.e., section VI,C, as 
follows:  In addition, the issue regarding excused unpaid (4x) 
time for personal reasons has been addressed.  Both parties 
agree that employees may, 
on a volunteer basis, be re-
leased during certain periods of the week, as determined 
by Management, without pay.  Management will make 
every effort to schedule excused unpaid time equally 
among call centers.  The determination as to how many 
employees should be 
released will be de
cided by the Call 
Center Management. 
Company and Union representatives will jointly work 
toward developing guidelines, which addresses both par-
ties™ interests.  These guidelines shall be in place 
prior to enacting the above provision [Emphasis added]. 
 Between April 7, 1997, and September 19, 2001Ša period 
of almost 4-1/2 years Com Ed and the Union 
never
 discussed 
the implementation of a volunta
ry time off program (VTO). 
This case can be broken down into two parts.  The first part 
is whether the Union violated Section 8(b)(3) and (d) by refus-
ing to bargain in good faith with Com Ed about the implemen-
tation of a VTO or not. 
Suffice it to say Com Ed and the General Counsel maintain 
the Union didn™t bargain in good faith and Com Ed was law-
fully entitled to implement the VTO program it implemented on 
December 21, 2001. 
The second part of this case
 is following implementation of 
the VTO program, did the Union violate Section 8(b)(1)(A) of 
the Act when it threatened to discipline employees for partici-
pating in the VTO program, did discipline employees by fining 
them, and did sue to collect the fines in civil court in Illinois. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 340 
B.  Did the Union Violate Section 8(b)(3) and (d) of the Act? 
Phyllis Batson is the director of customer service for the cus-
tomer care organization.  She be
gan her employment with Com 
Ed on February 5, 2001.  She was aware of ﬁ4xﬂ time wherein 
individual supervisors in the call centers would grant time off 
without pay to employees for 
personal reasons but was not 
aware of the April 7, 1997 letter agreement between Com Ed 

and the Union which contained the language quoted above. 
Batson felt that a program for voluntary time off should be 
administered more centrally and should be driven by the needs 
of the business.  She also felt that the call centers were over-
staffed.  Accordingly, on Sept
ember 19, 2001, she and others 
from management met with the Union at the Oak Brook Call 
Center to discuss six separate items on a written agenda pre-
pared by management one of wh
ich, the third item, was the 
ﬁVTO Program.ﬂ Three of the seven attendees present at the September 19, 
2001 meeting testified before me as
 to what was said.  Batson 
testified, as did the union vice
 president and now President 
Robert Joyce and then chief steward at the Oak Brook Call 

Center and now Business Agent Debbie Cogswell. 
All three witnesses, Batson, Joyce, and Cogswell agree that 
time spent on the VTO program was short and that Joyce 
speaking for the Union was not interested in a VTO program 
for full-time employees.  Cogswe
ll estimated that the time dis-
cussing the VTO program on Sept
ember 19, 2001, was no more 
than 15 minutes.  The Union has several questions for man-agement, i.e., how would call out
s work when a person is called 
back after being on VTO, how would the 16-hour rule work, 
i.e., full-time employees could 
be required to work 16 hours if necessary and the question was would the 16 hours run from 

the normal start of shift or would the 16 hours start to run from 
the time the employee was called back in, and what would hap-
pen if an employee was denied a vacation day, which is time 
off with pay on a particular day and later VTO or voluntary 
time off is made avai
lable that day.  The April 7, 1997 letter 
agreement was not mentioned by either side at the September 

19, 2001 meeting. 
I credit Joyce and Cogswell that the Union was opposed to 
VTO for full-time employees feel
ing, obviously, that the VTO 
program could result in less paid hours of work for the employ-

ees the Union represented.  In its May 9, 2002 edition of Unity, 
the union newsletter, the followi
ng language suggests why the 
Union opposed VTO for full-time employees: 
 Several months ago, ComEd Human Resource Repre-
sentatives and Call Center ma
nagement approached Local 15 officials concerning the company™s ability to allow 

Customer Service Representatives to leave work on Un-
paid Leave when customer call volume may be low. 
Recognizing the Contract does not allow that provi-
sion, but obligates management to provide eight (8) hours 
of work to any and all employees that report for duty, Lo-

cal 15 declined the company™s offer. 
Despite the Union™s concer
ns, management offered 
this option to its Customer Se
rvice Reps.  Immediately, the 
Union advised its affected members both verbally and in 

posted notices, that any member found to be acting in a 
manner that is not in the best interest of Local 15 would 
have appropriate charges filed against them with the Un-
ion™s Trail [sic] Board. 
Since the company began offering its CSR™s this op-
tion, the members that have accepted the company™s op-
tion of Unpaid Time off have
 prompted Call Center man-
agement to proudly boast that with all the Voluntary Time 

Off (VTO) hours, they may 
not need approximately 5Œ10 
full time Customer Service Representatives. 
 [GC Exh. 17.] 
Deborah Schwarz is Labor Relations Liaison for Com Ed.  
She was not at the September 
19, 2001 meeting and in fact 
didn™t start working for Com Ed until September 24, 2001. 
Oak Brook Call Center Manager 
Cynthia Crawford spoke to 
Schwarz about the VTO program
.  Schwarz contacted Linn 
Lasater who is director of em
ployee and labor relations for 
Exelon Corporation, the parent company of Com Ed.  Lasater 
got a copy of the April 7, 1997 letter agreement to Schwarz. 
Meanwhile Work Force Manager Oscar Valasquez prepared 
some guidelines for the VTO program. 
There were no meetings betwee
n management and the Union 
on the VTO program between Sept
ember 19, 2001, and a meet-
ing held on November 14, 2001.  The November 14, 2001 

meeting between management and the Union was to discuss a 
pilot program called the Business Customer Service Team Pro-
gram (BCST). At the end of the meeting Phyllis Batson for management 
asked the Union if they could discuss the VTO program.  The 
Union said they could.  Present for Com Ed were Phyllis Bat-
son and Deborah Schwarz and present for the Union were 
Robert Joyce and Debbie Cogswe
ll.  Again the discussion on 
the VTO program was not lengthy 
and lasted only about 5 min-
utes. Batson placed the guidelines for the VTO program prepared 
by Valasquez on the table and 
Joyce and Cogswell looked at 
them. 
Joyce immediately said that the Union was not interested in a 
VTO program and the employer 
had to give the employees 40 
hours.  Schwarz said it was voluntary and would be good for 
the employees.  Joyce reiterated that employees should get their 
40 hours. Management then produced the April 7, 1997 letter agree-
ment and Schwarz read out loud the first paragraph, which read 
as follows:  In addition, the issue regarding excused unpaid (4x) time for 
personal reasons has been addressed.  Both parties agree that 
employees may, on a volunteer basis, be released during cer-
tain periods of the week, as determined by Management, 
without pay.  Management will make every effort to schedule 
excused unpaid time equally among call centers.  The deter-
mination as to how many employees should be released will 
be decided by the Call Center Management. 
 Joyce then said, read the sec
ond paragraph, as well, the sec-
ond was read.  The second paragraph reads as follows: 
 Company and Union representative
s will jointly work toward 
developing guidelines which addresses both parties interests.  
  ELECTRICAL WORKERS LOCAL 
15 341
These guidelines shall be in place prior to enacting the above 
provisions. 
 Joyce then said that he might be willing to look at a pilot 
program for part-time employees but the Union was not inter-
ested in a VTO program for 
full-time employees who, of 
course, were still eligible for ﬁ4xﬂ time. 
Management had no answer to the Union™s question of when 
the 16 hours starts to run if a pe
rson released on VTO is later 
recalled to work because of an electrical storm or some other 
reason.  Management also had no answer for the Union™s ques-tion of what happens to a person
 who is denied vacation (time 
off with pay), comes to work, and VTO (time off without pay) 

is offered.  What happens?  Com Ed had no answer for the 
Union. Schwarz agreed that Joyce clearly indicated that the Union 
was not interested in a VTO program for full-time employees 
because they were entitled to 40 hours and after the April 7, 
1997 letter agreement was produced, Joyce said the Union 
might consider a pilot VTO program for part-time employees. 
Both Batson and Schwarz agreed that prior to the implemen-
tation of the VTO program on December 21, 2001, the parties 
had not agreed to guidelines, whic
h address both parties, man-
agement and union, interests.  There were no guidelines in 

place prior to management 
implementing the VTO program. 
Joyce and Cogswell testified, and I credit their testimony that 
the Union™s position was as follows: the Union was 
not inter-
ested in a VTO program for 
full-time employees but would 
consider a VTO program for part-time employees. 
The same issues raised by the Union at the September 19, 
2001 meeting were raised in the November 14, 2001 meeting.  
Management was to get the answers. 
On November 19, 2001, Deborah Schwarz went to the union 
hall on an unrelated matter and ran into Bob Joyce.  She asked 

Joyce about the VTO program and Joyce, according to 
Schwarz, said he had talked 
to someoneŠshe doesn™t remem-
ber whoŠand the Union wasn™t interested in any VTO pro-

gram.  Joyce also mentioned the adverse impact working less 
hours may have on an employee™s pension. 
Joyce™s recollection is that his encounter with Schwarz at the 
union hall lasted 10 or 15 seconds and he told her that he had 
no interest in a VTO program if it included full-time employ-
ees. 
On December 18, 2001, according to Schwarz, she called 
Joyce about the VTO program and Joyce told her that the Un-
ion was not interested in a VTO program for full-time employ-
ees who had to work and should work 40 hours a week.  
Schwarz told Joyce that Com Ed was implementing a VTO 

program for full-time and part-time employees.  She testified 
that Joyce told her he would see her in court and hung up the 
phone.                                                            
Joyce spoke with Schwarz on December 18, 2001, but 
couldn™t recall if they spoke face to face or over the phone.  
Suffice it to say he testified that Schwarz told him that an em-
ployee™s reduced hours because of VTO would not adversely 
affect the employee™s pension.
1  Joyce told Schwarz as he had 
told her and Batson at the November 14, 2001 meeting and as 
he had told Schwarz on November 19, 2001, at the union hall 
that the Union was not interested in any VTO program for full-
time employees but would be inte
rested in a VTO program for 
part-time employees.  Schwarz told Joyce that Com Ed was 

implementing the VTO program for full-time and part-time employees.  Joyce told Schwarz he would file a grievance and 

see her in court.  Management 
faxed over the guidelines for the 
VTO program to the Union on December 18, 2001.  The VTO 

program began on December 21, 2001. 
The Union filed a grievance on December 21, 2001.  The 
grievance was as follows: 
 Management (Phyllis Barson & Debbie Swart)
2 have insti-
tuted a Voluntary Time Off Program (VTO) to allow CSR™s 

to volunteer to go home early unpaid.  These types of pro-
grams are subject to negotiati
ons with Local 15, which was 
not done.  Resolution: The Union demands that this program 

cease immediately and management negotiate such a program 
with Local 15.  The Union also demands that any employee 
who has been allowed to go home early be paid for the day. 
 The grievance was denied at steps 1, 2, and 3.  The grievance 
is scheduled to be heard by an arbitrator on April 10 and 11, 

2003. Com Ed filed a charge with Region 13 on May 13, 2002, al-
leging that the Union did not bargain in good faith regarding 
the VTO program in violation of Section 8(b)(3) and (d) of the 
Act.  The Union submits that th
is entire case should be deferred 
to the arbitral process.  The General Counsel and Charging 

Party opposed deferral and I agree.  Under 
United Technologies 
Corp., 268 NLRB 557 (1984), the allegations against the Union 
are not the kind of allegations
 suitable for arbitration. 
I find that the Union did 
not fail to bargain in good faith in 
violation of the Act with respect to the VTO program. 
The witnesses for Com EdŠPhyllis Batson and Deborah 
SchwarzŠagreed with union witnesses Bob Joyce and Debbie 
Cogswell that there was no agreement on guidelines prior to 
Com Ed™s unilateral implementa
tion of the VTO program and 
guidelines on December 21, 2001.  The plain language of sec-

tion VI, C of the letter agreement of April 7, 1997 (GC Exh. 2), 
requires such an agreement on guidelines as a condition prece-
dent to implementation of the VTO program.  I also find that 
the Union did not bargain in bad faith in regards to reaching an 

agreement on guidelines. 
On November 14, 2001, management presented a copy of 
guidelines they had prepared to the Union (GC Exh. 3).  With-
out any further discussion whatsoever the guidelines imple-
mented on December 21, 2001, were different from the ones 
shown the Union on November 14, 2001, e.g., bullet one is 
different between the proposed
 and implemented guidelines,
3  1 Apparently because VTO hours (off
 without pay) count for pension 
purposes as hours worked. 
2 Should read Batson and Schwarz and not Barson and Swart. 
3 The first bullet in the proposed guideline is as follows: 
Voluntary unpaid Time Off (VTO) wi
ll be offered at Management™s 
discretion based on service level, availability, anticipated call volume, 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 
bullet two in the proposed guidelines limited VTO to Monday 
through Friday whereas the implemented guidelines placed no 
such limit on VTO and as noted, 
Oak Brook Call Center is open 
7 days a week and Chicago North is open Monday through 

Saturday, and, lastly, a bullet not contained in the proposed 
guideline is in the implemented guidelines.
4Section 8(b)(3) of the Act makes it an unfair labor practice 
for a union ﬁto refuse to bargain collectively with an em-
ployer.ﬂ 
Section 8(d) of the Act provides in part that the duty to bar-
gain collectively is the mutual obligation of the employer and 
the Union ﬁto meet at reasonabl
e times and confer in good faith 
with respect to wages, hours, an
d other terms and conditions of 
employment.ﬂ  Section 8(d) also
 provides that the obligation to 
bargain collectively ﬁdoes not compel either party to agree to a 

proposal or require the making of a concession.ﬂ 
In this case the Union met and discussed the VTO program 
each and every time they were asked to do so by management.  
The Union discussed the VTO program at the agenda meeting 
on September 19, 2001, which discussion on VTO lasted no more than 15 minutes, the Union discussed the VTO program 
for 5 minutes at the November 14, 2001 meeting.  On Novem-
ber 19, 2001, and December 18, 
2001, the conversations be-
tween management and the Union 
lasted a matter of seconds.  
Com Ed was too quick to declar
e impasse and unilaterally im-
plement the VTO program. 
The April 7, 1997 letter agreement covered full-time and 
part-time employees at the call center but nowhere in that 

agreement does it specifically say that full-time and part-time 
employees 
must take part in any VTO program. 
It seems clear that the Union never refused to meet and dis-
cuss the guidelines for the VTO program and, therefore, I must 
conclude that the Union did not violate Section 8(b)(3) and (d) 
of the Act. C.  Union Discipline of Members Who Participated in the VTO 
Program Unilaterally Impl
emented by Com Ed on 
 December 21, 2001 
The Union immediately filed a grievance over Com Ed™s im-
plementation on December 21, 2001, of the VTO program. 
It is uncontested that the Union took certain actions thereaf-
ter. On December 20, 2001, the Union, by Bob Joyce, sent out 
the following notice to all call center employees: 
 December 20, 2001 
To: All Call Center Employees: 
                                                                                            
 historical data, weather conditions, outages, CSR schedules (training, 
etc.) and anticipated events. 
The implemented first bullet in 
the guidelines is as follows: Voluntary unpaid Time Off (VTO) will be offered at Management™s 

discretion based on various factors such as, but are not limited to, ser-
vice level, availability, anticipated call volume, historical data, 

weather conditions, outages, CSR schedules (training, etc.), and an-
ticipated events. 
4 Full day VTO will not be offered on
 days that are closed for vaca-tion allotments. 
Call Center Management has just informed me that go-
ing forward management will be asking Call Center em-
ployees to sign up to voluntarily go home early 
UNPAID
. Local 15 has informed management that this is subject 
to negotiation and per the contra
ct (Article IV, Section 19) 
ﬁall employees who report to work for their basic work-
day, and in condition to perform their work, will be pro-
vided with work in their cla
ssification or other work, dur-ing the hours of their work schedule for that dayﬂ.  This 

means you are guaranteed to work and be paid for 40 
hours for full time employees and either 20 to 24 hours or 
8 to 32 hours for part-time employees.  Management is 
trying to get around this issue. 
Local 15 is asking that 
no Call Center employees vol-
unteer for this 
UNPAID early Release Program.  This pro-
gram is being designed by ma
nagement to see how many 
full time and part-time positions can be abolished in the 

Call Center.  Also, management
 is asking you to volunteer 
to go home early 
UNPAID
 but on the other hand manage-
ment is saying they need all their employees and are plan-
ning to reduce the vacation quota from 20% per day to 
12% per day.  if they want an employee to go home early 
UNPAID why is Call Center Management reducing the 
number of employees who can be off on vacation per day, 

management should be raisin
g the vacation quota number 
above 20% per day. 
Your support and not volunteering to leave early 
UNPAID is greatly appreciated.  If you have any ques-
tions, you can contact me at the office . . . or see your Un-
ion Steward.ﬂ 
 Cogswell testified that if an employee requested VTO, the 
Union would place another co
py of the December 20, 2001 
letter in the employee™s mailbox, and would send an e-mail 
message to the employee that there was mail from the Union in 
the mailbox.  The Union posted the names of its members who 
requested voluntary time off wi
thout pay on the union bulletin 
boards at the call centers. 
The Union sent a letter to the employees on February 4, 
2002, thanking those employees in
 the call centers who have 
not participated in the VTO program.  The letter stated that the 
Union would continue to post the names of those participating 
in the VTO program on the union bulletin boards, would list 
their names in the 
Unity newsletter, and charges would be filed 
with the union executive board to fine the union members.  The 

letter stated that the continuing nonsupport of a Local 15 re-
quest and their continuing ability 
to put the livelihoods of other 
Local 15 members in jeopardy woul
d not be tolerated.  Copies 
of Unity newsletter with the names of the union members par-
ticipating in the VTO program were admitted into evidence. 
A separate letter was sent ou
t to union members who partici-
pated in the VTO program a sec
ond or more times, with notice 
that charges would be filed with the executive board, as well as 
the listing of names on the union bulletin boards and in the 
Unity newsletter.  This form letter was sent to individual union 
members who requested VTO on more than one occasion. 
The evidence established that charges were filed under the 
IBEW International Constitution against call center union 
  ELECTRICAL WORKERS LOCAL 
15 343
members, notifying the members of the specific provision of 
the IBEW International Constitution that was violated, and the 
date of the hearing before the 
executive board, which serves as 
the trial board.  The charges allege that the member violated the 

following section of the IBEW Constitution: 
 Article 25, Section 1, paragraph (e): 
(e) Engaging in any act or acts which are contrary to 
the member™s responsibility to
ward the I.B.E.W., or any 
its L.U.™s, as an institution, 
or which interferes with the 
performance by the I.B.E.W., or a L.U. with its legal or 

contractual obligations. 
 A hearing was held for every union member receiving the 
charges, whether or not the member appeared for the hearing.  

Members fined by the trial board received a fine of $281 if they 
did not show up for the hearing, and a fine of $218 if the mem-
ber showed up and participated in the hearing.  Every member 
who was fined received a letter stating the results of the hear-
ing, the amount of the fine, and the appeal procedure for filing 
an appeal of the fine under the IBEW International Constitu-
tion. Members were told that if they
 did not appeal the fine, pay 
the fine, or make arrangements for paying the fine, that the 
Union would bring suit in the sma
ll claims court of Illinois to 
collect the fine.  Joyce testified that the practice of the Union 
over the years was to file suit in small claims court for the col-
lection of fines. 
A list of the names of the members, dates of violation, dates 
of charges, dates of hearing, the action of the trial board, 
whether the fine was paid and/or appealed, and whether the 
Union has filed suit to collect the unpaid fine was admitted as 
General Counsel Exhibit 21. 
In all, 77 members were disc
iplined and fined either $281 or 
$218.  A small percentage paid the fine.  Most did not appeal.  
The Union is going to court against 71 members to collect the 
fine. Two of the 77 members disciplined by the Union for partici-
pating in the VTO program testified at the hearing before me, 
i.e., Sheri Flaig and Charmaine Rodez. 
Flaig is a part-time CSR who was fined $218 after a hearing 
at which she appeared after receiving a notice of trial board 
hearing.  She used VTO three times.  The first two times were 
when first her grandfather and then her grandmother were ill 
and she had to leave work to see them.  She was told by man-
agement ﬁ4xﬂ time was not available.  The third time she used 
VTO she didn™t ask for ﬁ4xﬂ time before applying for VTO. 
Rodez is a full-time CSR and claims she used VTO only 
once but the union records reflect she used VTO twice.  The 
notice of hearing was sent to the address the Union had for her 
but she had moved and not give
n the Union her new address 
and she never received a notice of 
trial board hearing and, as a 
result, did not attend the hearing.  She was fined $281. 
Rodez claims the only time she used VTO was because she 
had an emergency with her daughter and was denied ﬁ4xﬂ by 
management.  Since then she ha
d asked for and received ﬁ4xﬂ 
time. 
Neither Flaig nor Rodez appealed their fines although given 
an opportunity to do so since th
ey received in person letters 
informing them of their right to appeal as follows: 
 The Trial Board of Local Union 15 refers you to Article 
XXV, Section 12 of th
e IBEW Constitution 
which read as fol-
lows: 
Any member who claims an injustice has been done 
him/her by an L.U. or trial board, may appeal to the Inter-

national Vice President any time within forty-five (45) 
days after the date of the action complained of. 
A copy of any appeal must be filed with the local un-
ion. If an assessment has been levied, also Article 25, Sec-
tion 13 of the IBEW Constitution which reads as follows: 
No appeal for revocation of an assessment shall be 
recognized unless the member has first paid the assess-

ment, which he/she can do under protest.  When the as-
sessment exceeds fifty (50) dollars, payments of not less 
than ($40.00) dollars in monthly installments must be 
made until the assessment is paid or until the assessment is 
paid or until a final decision on the appeal is made, which-
ever occurs first.  The first monthly installment must be 
made within fifteen (15) days from the date of the decision 
rendered and monthly installmen
ts continued thereafter or 
the appeal will not be considered. 
If you have any questions regarding the above quoted 
article or sections of the C
onstitution, you are to contact 
the Chairman of the Executive Board for clarification or 
assistance as soon as possible. 
 Rodez testified she later received ﬁ4xﬂ time and the only 
time she used VTO was because she was told there was no ﬁ4xﬂ 

time.  The Union may want to reconsider the Rodez case. 
Cogswell testified that if someone promptly brought to the 
Union™s attention that they had an emergency and were denied 
ﬁ4xﬂ time that use of VTO woul
d not count against them.  Nei-ther Flaig nor Rodez promptly brought to the Union™s attention 

their denial of ﬁ4xﬂ time and 
the nature of their emergency. 
Flaig, Rodez, and the others can tell his or her story to the 
State court when the Union seeks collection of the fine. 
Both Flaig and Rodez signed obligation cards when they 
joined the Union which read that they ﬁpromise and agree to 
conform to and abide by the Constitution and laws of the 
I.B.E.W. and its Local Unions.ﬂ 
Section 8(b)(1)(A) of the Act provides that ﬁIt shall be an un-
fair labor practice for a labor organization or its agents (1) to 
restrain or coerce (A) employees in the exercise of the rights 
guaranteed in section 7:  Provided, that the paragraph shall not 
impair the right of a labor organization to prescribe its own 
rules with respect to the acquis
ition or retention of membership 
therein.ﬂ 
Section 7 of the Act provides as follows: 
 Employees shall have the right
 to self-organization, to 
form, join, or assist labor organizations, to bargain collec-

tively through representatives of their own choosing, and 
to engage in other concerted 
activities for the purpose of 
collective bargaining or other mu
tual aid or protection, and 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 344 
shall also have the right to refrain from any or all such ac-
tivities except to the extent that such right may be affected 
by an agreement requiring membership in a labor organi-
zation as a condition of employ
ment as authorized in sec-
tion 8(a)(3). 
 A union may fine or discipline a member without violating 
Section 8(b)(1)(A) of the Act so long as the fine or discipline 

ﬁimpairs no policy which Congre
ss has imbedded in the labor laws.ﬂ  Scofield v. NLRB, 
394 U.S. 423 (1969).  Unions may 
impose fines for breaches of internal union rules without re-
straining or coercing employees within the meaning of the Act.  
The Supreme Court held in NLRB v. Allis-Chalmers Mfg. Co.,
 388 U.S. 175 (1967), that a union may seek enforcement in 
State court of such fines in cases where the employee enjoys 
ﬁfull membershipﬂ in the union.  In 
NLRB v. Allis-Chalmers 
Mfg. Co.,
 supra, the Supreme Court held that it was not a viola-
tion of Section 8(b)(1)(A) of the Act for the Union to fine and 
seek collection in Court for fines imposed because members 
crossed a picket line during a strike and went to work. 
In 1969 the Supreme Court decided 
Scofield v. NLRB
, supra, upholding the legality of fines of
 members.  The union promul-
gated a rule designed to discourage employees engaged in 

piecework operations from exceeding a production ceiling.  
Members who demanded full payment when they exceeded the 
production ceiling were subject to
 a fine.  The Board found no 
violation and the Seventh Circu
it affirmed.  The Supreme Court 
listed four requirements for lawful imposition of union fines 
under the Act: 
 [Section] 8(b)(1) leaves a union free to enforce a properly 

adopted rule which reflects a legitimate union interest, impairs 
no policy which Congress has imbedded in the labor laws, 
and is reasonably enforced against union members who are 
free to leave the union and escape
 the rule.  [394 U.S. at 430.] 
 The fine should not be unreasonably high.  In this case Deb-
bie Cogswell testified as follows as
 to why the fines were either 
$218 or $281 if the union member was found guilty: 
 ADMIN. LAW 
JUDGE 
LINSKY:  Let me ask you this.  
How did you come up with the fine of either $218 or 
$281? 
THE WITNESS:  What they did was they, the executive 
board calculated out all the 
expenses of having the busi-
ness reps there, the pay for every executive board member 

that the union was paying, totaled that up by the number of 
people that were charged.  Then the people that showed up 
and testified got their fines 
reduced by $50, because they 
made the attempt to come to explain.  And we upped the 
fine of the people who didn™t show up, never called, never 
did anything, we upped, turned that $50 over to them.  So 
all it did was reimburse the union for expenses. 
 Even with a union-security clause members can escape dis-
cipline by the Union by becoming financial core members. 
It is no offense to labor law policy for a Union to require its 
members not to participate in a voluntary time off program 

(VTO).  If a Union can lawfully
 fine members for crossing a picket line and going to work it can lawfully fine a member for 

violating the union constitution by applying for VTO. 
This is especially so in light 
of the fact that ﬁ4xﬂ time still 
exists and employees can reques
t ﬁ4xﬂ time off without pay if 
an emergency situation comes up.
  Employees also can qualify 
for time off under the Family and Medical Leave Act. 
At the hearing the General Counsel moved to amend the 
complaint to allege that the Un
ion violated Section 8(b)(1)(A) 
of the Act when the Union, by Debbie Cogswell, threatened to 

revoke the union cards of those 
members who participated in 
the VTO program. 
Cogswell admitted that she may have said that employees 
may have union cards pulled if they don™t pay the fine but that 
was before the Union knew exactly what it was going to do to enforce the ban against employees participating in the VTO 

program, i.e., if guilty 
fine them and go to court to collect.  No 
member ever had their union card revoked or pulled but in fact 

the Union under Section 8(b)(1)(A)
 of the Act can prescribe the 
rules with respect to the acquis
ition or retention of membership 
in the Union.  I find no violation of the Act. 
Accordingly, I find that the 
Union did not violate Section 8(b)(1)(A) of the Act when it disciplined as it did certain mem-

bers for violating an internal union rule by participating in the 
VTO program. CONCLUSIONS OF 
LAW 1.  Respondent, Local Union 15, International Brotherhood 
of Electrical Workers, AFLŒCIO, is a labor organization within 

the meaning of Section 2(5) of the Act. 
2.  Commonwealth Edison Company is an employer engaged 
in commerce within the meaning of Section 2(6) and (7) of the 
Act. 
3.  Respondent did not violate the Act as alleged in the Com-
plaint. On the foregoing findings of fact and conclusions of law and 
pursuant to Section 10(c) of the Act, I issue the following re-
commended5ORDER The complaint is dismissed in its entirety.
6                                                           
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
6 The Charging Party™s motion to correct transcript is granted. 
  